NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

UPWIND MANAGEMENT, INC., as          )
assignee of rights of Julie L.       )
Neugebauer and James Neugebauer,     )
                                     )
               Appellant,            )
                                     )
v.                                   )        Case No. 2D17-2907
                                     )
U.S. BANK NATIONAL ASSOCIATION, )
as trustee for registered holders of )
Chase Funding Mortgage Loan asset- )
backed certificates, series 2003-6,  )
                                     )
               Appellee.             )
________________________________ )

Opinion filed June 8, 2018.

Appeal from the Circuit Court for Pinellas
County; Karl B. Grube, Judge.

Matthew D. Wolf of The Law Office of
Matthew D. Wolf, PLCC, Riverview, for
Appellant.

No Appearance for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT and LUCAS, JJ., and CASE, JAMES, ASSOCIATE SENIOR JUDGE,
Concur.